Citation Nr: 0421287	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  02-17 785A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for disabilities of the 
left hip, left knee, and left ankle, to include degenerative 
joint disease.

2. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel




INTRODUCTION

The veteran had active service from October 1971 to November 
1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) that denied, in 
pertinent part, service connection for arthritis of the left 
hip, knee, and ankle and PTSD.  The veteran has been 
represented by the Disabled American Veterans throughout this 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  The Department of Veterans' 
Affairs (VA) will notify the veteran if further action is 
required on his part.

In an April 2003 statement, the veteran's accredited 
representative appears to have raised a claim for a separate 
evaluation for instability of the veteran's right knee.  This 
is referred to the RO for appropriate action.


REMAND

Regarding the orthopedic claims, the evidence includes a 
letter from a private physician that suggests a link between 
the claimed disabilities and the veteran's service connected 
right knee disorder.  The records upon which this opinion 
were apparently based, however, were not obtained.  An 
attempt to accomplish this should be made.  

The record also includes an opinion on the subject by a VA 
examiner.  The conclusion, however, does not appear to 
address the specific question at issue or whether any present 
left knee, left hip or left ankle impairment is made worse or 
aggravated by the service connected disability.  Accordingly, 
another examination is necessary.  

With respect to the PTSD claim, there appears to have been no 
effort made to corroborate the events the veteran asserted 
caused him to developed PTSD.  This should be accomplished.  
The veteran should also undergo a psychiatric evaluation to 
ascertain the nature of any current psychiatric disorder.  

Under the circumstances, this case is remanded for the 
following:  

1.  Ensure that the notification requirements set 
forth in 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) and 38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2003) are fully complied with and satisfied.  This 
includes notifying the veteran (1) of the 
information and evidence not of record that is 
necessary to substantiate the claim, (2) of the 
information and evidence that VA will seek to 
provide, and (3) of the information and evidence 
that the veteran is expected to provide.  The 
veteran should also be asked to provide any 
evidence in his possession that pertains to the 
claim.  

2.  The appropriate entity should be contacted and 
asked to provide any available personnel records 
relating to the veteran during his service with the 
Coast Guard, and in particular those as would 
reflect his duty assignments while on active duty.  
Likewise, an attempt should be made to obtain 
copies of any available documents that would 
reflect the air activities/rescue missions 
conducted by the U.S. Coast Guard out of the U.S. 
Coast Guard Air Station at New Orleans during the 
veteran's assignment there, (which was apparently 
for much of the time between late 1972 and November 
1975).   

3.  The RO should also request that the veteran 
provide information as to all treatment of the 
disabilities of the left hip, left knee, and left 
ankle and his PTSD, including the names and 
addresses of all health care providers, clinics, 
and hospitals, and the approximate dates of 
treatment.  Upon receipt of the requested 
information and the appropriate releases, the RO 
should contact all identified health care 
providers, clinics, and hospitals, including Dr. 
Robert L. Ignasiak, Freeport Medical Clinic, P.O. 
Box 289 Freeport. FL 32439 and request that they 
forward copies of all available clinical 
documentation pertaining to treatment of the 
veteran for incorporation into the record.  

4.  Once the above development is completed, 
schedule VA psychiatric and orthopedic examinations 
to determine the nature of any disabilities of the 
left hip, left knee, and left ankle, and 
psychiatric disorder.  Send the claims folder to 
the examiner for review.  The examination report 
should specifically state that such a review was 
conducted.  

A ) With respect to any diagnosed disabilities of 
left hip, left knee, or left ankle, the examiner 
should address the following questions:  

Is it more likely than not (i.e., probability 
greater than 50 percent); at least as likely as not 
(i.e., probability of 50 percent); or less likely 
than not (i.e., probability less than 50 percent) 
that any identified disabilities of the left hip, 
left knee, or left ankle are etiologically related 
to the veteran's right knee disability, (as for 
instance, the veteran's gait was altered by his 
right knee disorder, and this in turn, resulted in 
unusual wear of the hip, knee or ankle joints on 
the left side as to produce current disability, or 
to cause any current disability in those joints on 
the left side to be worse than they otherwise would 
be if the right knee disorder was not present 
and/or did not alter the veteran's gait).  

B) With respect to the psychiatric disability, the 
examiner should:

a. Review the veteran's medical history and 
the information concerning any stressors.

b. Integrate previous psychiatric findings and 
diagnoses (including any contained in medical 
records associated with the claims file) with 
current findings to obtain a true picture of the 
veteran's psychiatric status.

c. Conduct all necessary special studies or 
tests including appropriate psychological testing 
and evaluation.

d. Make any diagnosis in accordance with the 
American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders-IV (DSM-IV).  
Indicate whether the veteran meets the criteria for 
PTSD contained in DSM- IV, and, if he meets the 
criteria, whether PTSD can be related to any 
stressor or stressors identified as having occurred 
during the veteran's service.

	e. Provide a report which includes complete 
rationales for all conclusions reached.

5.  The RO should provide the veteran with adequate 
notice of the date and place of any VA examination.  
A copy of all notifications must be associated with 
the claims folder.  The veteran is hereby advised 
that failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claims.  38 C.F.R. § 3.655 
(2003).

6.  Thereafter, readjudicate the claims for service 
connection.  If any remain denied, provide the 
veteran and his representative with a supplemental 
statement of the case.  The supplemental statement 
of the case must contain notice of all relevant 
actions taken on his claims, including a summary of 
the evidence and discussion of all pertinent legal 
authority.  Allow an appropriate period for 
response before the case is returned to the Board 
for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



